

THIRD AMENDMENT AGREEMENT


This THIRD AMENDMENT AGREEMENT (this “Amendment”) is made as of the 4th day of
December, 2019 among:


(a) ZAGG INC, a Delaware corporation (the “Borrower”);


(b) the Lenders, as defined in the Credit Agreement, as hereinafter defined; and


(c) KEYBANK NATIONAL ASSOCIATION, a national banking association, as the
administrative agent for the Lenders under the Credit Agreement (the
“Administrative Agent”).


WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to
that certain Amended and Restated Credit and Security Agreement, dated as of
April 12, 2018 (as amended and as the same may from time to time be further
amended, restated or otherwise modified, the “Credit Agreement”);


WHEREAS, pursuant to Section 2.9(b) of the Credit Agreement, the Borrower has
requested that the Maximum Revolving Amount be increased by the Temporary
Accordion Increase Amount (as hereinafter defined) (the “Temporary Exercise of
Accordion”);


WHEREAS, the Borrower, the Administrative Agent and the Lenders desire to amend
the Credit Agreement to modify certain provisions thereof to effectuate the
Temporary Exercise of Accordion;


WHEREAS, each capitalized term used herein and defined in the Credit Agreement,
but not otherwise defined herein, shall have the meaning given such term in the
Credit Agreement; and


WHEREAS, unless otherwise specifically provided herein, the provisions of the
Credit Agreement revised herein are amended effective as of the date of this
Amendment;


NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Borrower, the Administrative Agent and the
Lenders agree as follows:


1. Amendment to Definitions in the Credit Agreement. Section 1.1 of the Credit
Agreement is hereby amended to delete the definitions of “Temporary Accordion
Increase Amount” and “Temporary Accordion Increase Period” therefrom, and to
insert in place thereof, respectively, the following:


“Temporary Accordion Increase Amount” means Nineteen Million Three Hundred
Thousand Dollars ($19,300,000).


“Temporary Accordion Increase Period” means the period from December 4, 2019
through February 28, 2020.




--------------------------------------------------------------------------------



2. Amendment to Increase in Commitment Provisions. Section 2.9(b) of the Credit
Agreement is hereby amended to delete subpart (i) therefrom and to insert in
place thereof the following:


(i) At any time during the Commitment Increase Period, the Borrower may request
that the Administrative Agent increase the Total Commitment Amount by (A)
increasing the Maximum Revolving Amount, or (B) adding a term loan facility to
this Agreement (the “Additional Term Loan Facility”) (which Additional Term Loan
Facility shall be subject to subsection (c) below); provided that the aggregate
amount of all increases made pursuant to this subsection (b) shall not exceed
Twenty-Five Million Dollars ($25,000,000) (the “Maximum Accordion Amount”). Each
such request for an increase shall be in an amount of at least Five Million
Dollars ($5,000,000), increased by increments of One Million Dollars
($1,000,000), and may be made by either (1) increasing, for one or more Lenders,
with their prior written consent, their respective Revolving Credit Commitments,
(2) adding a new commitment for one or more Lenders, with their prior written
consent, with respect to the Additional Term Loan Facility, or (3) including one
or more Additional Lenders, each with a new commitment under the Revolving
Credit Commitment or the Additional Term Loan Facility, as a party to this
Agreement (each an “Additional Commitment” and, collectively, the “Additional
Commitments”). Any increase in the Maximum Revolving Amount made (or previously
made) pursuant to this Section 2.9(b) on a temporary basis (i.e. for a temporary
period ending prior to the end of the Commitment Period) shall not result in a
permanent reduction of availability under the Maximum Accordion Amount, and any
such increase amount shall be available during the Commitment Increase Period
(in accordance with the provisions hereof) subsequent to the expiration of the
relevant temporary accordion increase period for such increase amount.


3. Amendment to Schedule 1. The Credit Agreement is hereby amended to delete
Schedule 1 (Commitments of Lenders) therefrom and to insert in place thereof a
new Schedule 1 in the form of Schedule 1 hereto.


4. Reallocation of Outstanding Amounts. On (a) the first day of the Temporary
Accordion Increase Period, and (b) the last day of the Temporary Accordion
Increase Period, the Lenders shall make adjustments among themselves with
respect to the Loans then outstanding and amounts of principal with respect
thereto as shall be necessary, in the opinion of the Administrative Agent, in
order to reallocate among such Lenders such outstanding amounts, based on the
revised Commitments as set forth in the revised Schedule 1 hereto, as applicable
on such date.


        5. Closing Deliveries. Concurrently with the execution of this
Amendment, the Borrower shall:


(a) deliver to the Administrative Agent, for delivery to each Lender with a
commitment under the Temporary Accordion Increase Amount, a replacement
Revolving Credit Note in the amounts specified in Schedule 1 to the Credit
Agreement (after giving effect to this Amendment);




--------------------------------------------------------------------------------



(b) deliver to the Administrative Agent certified copies of the resolutions of
the board of directors of the Borrower evidencing approval of the execution and
delivery of this Amendment and the execution of any other Loan Documents and
Related Writings required in connection therewith;


(c) execute and deliver to the Administrative Agent the Third Amendment Fee
Letter and pay to the Administrative Agent the fees stated therein;


(d) cause each Guarantor of Payment to execute the attached Guarantor
Acknowledgment and Agreement; and


(e) pay all fees and expenses of the Administrative Agent in connection with
this Amendment and any other Loan Documents.


        6. Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders that (a) the Borrower has
the legal power and authority to execute and deliver this Amendment; (b) the
officers executing this Amendment have been duly authorized to execute and
deliver the same and bind the Borrower with respect to the provisions hereof;
(c) the execution and delivery hereof by the Borrower and the performance and
observance by the Borrower of the provisions hereof do not violate or conflict
with the Organizational Documents of the Borrower or any law applicable to the
Borrower or result in a breach of any provision of or constitute a default under
any other agreement, instrument or document binding upon or enforceable against
the Borrower; (d) no Default or Event of Default exists, nor will any occur
immediately after the execution and delivery of this Amendment or by the
performance or observance of any provision hereof; (e) each of the
representations and warranties contained in the Loan Documents is true and
correct in all material respects as of the date hereof as if made on the date
hereof, except to the extent that any such representation or warranty expressly
states that it relates to an earlier date (in which case such representation or
warranty is true and correct in all material respects as of such earlier date);
(f) the Borrower is not aware of any claim or offset against, or defense or
counterclaim to, the Borrower’s obligations or liabilities under the Credit
Agreement or any other Related Writing; and (g) this Amendment and the Credit
Agreement, as amended by this Amendment, constitute a valid and binding
obligation of the Borrower in every respect, enforceable in accordance with its
terms.


        7. Waiver and Release. The Borrower, by signing below, hereby waives and
releases the Administrative Agent, and each of the Lenders, and their respective
directors, officers, employees, attorneys, affiliates and subsidiaries, from any
and all claims, offsets, defenses and counterclaims, such waiver and release
being with full knowledge and understanding of the circumstances and effect
thereof and after having consulted legal counsel with respect thereto.


        8. References to Credit Agreement and Ratification. Each reference to
the Credit Agreement that is made in the Credit Agreement or any other Related
Writing shall hereafter be construed as a reference to the Credit Agreement as
amended hereby. Except as otherwise specifically provided herein, all terms and
provisions of the Credit Agreement are confirmed and ratified and shall remain
in full force and effect and be unaffected hereby. This Amendment is a Loan
Document.




--------------------------------------------------------------------------------



9. Counterparts. This Amendment may be executed in any number of counterparts,
by different parties hereto in separate counterparts and by facsimile or other
electronic signature, each of which, when so executed and delivered, shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.


        10. Headings. The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.


        11. Severability. Any provision of this Amendment that shall be
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.


        12. Governing Law. The rights and obligations of all parties hereto
shall be governed by the laws of the State of New York.


[Remainder of page intentionally left blank.]




--------------------------------------------------------------------------------



JURY TRIAL WAIVER. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS, TO
THE EXTENT PERMITTED BY LAW, EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AMONG THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY
THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AMENDMENT OR ANY
NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.


IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first set forth above.




ZAGG INC


By: /s/ CHRIS AHERN
Chris Ahern
Chief Executive Officer





KEYBANK NATIONAL ASSOCIATION
as the Administrative Agent and as a Lender


By: /s/ MATTHEW S. DENT
Matthew S. Dent
Senior Vice President









--------------------------------------------------------------------------------



GUARANTOR ACKNOWLEDGMENT AND AGREEMENT


        The undersigned consent and agree to and acknowledge the terms of the
foregoing Third Amendment Agreement dated as of December 4, 2019. The
undersigned further agree that the obligations of the undersigned pursuant to
the Guaranty of Payment executed by the undersigned are hereby ratified and
shall remain in full force and effect and be unaffected hereby.


        The undersigned hereby waive and release the Administrative Agent and
the Lenders and their respective directors, officers, employees, attorneys,
affiliates and subsidiaries from any and all claims, offsets, defenses and
counterclaims of any kind or nature, absolute and contingent, of which the
undersigned are aware or should be aware, such waiver and release being with
full knowledge and understanding of the circumstances and effect thereof and
after having consulted legal counsel with respect thereto.


JURY TRIAL WAIVER. THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVE
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWER, THE ADMINISTRATIVE AGENT,
THE LENDERS AND THE UNDERSIGNED, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS GUARANTOR ACKNOWLEDGMENT AND AGREEMENT, THE AMENDMENT OR
ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.



ZAGG INC By: /s/ CHRIS AHERN Chris Ahern Chief Executive Officer



ZAGG LLC


By: ZAGG Inc, its Managing Member


By: /s/ CHRIS AHERN
Chris Ahern
Chief Executive Officer


IFROGZ INC.
MOPHIE INC.
ZAGG INTELLECTUAL PROPERTY HOLDING CO., INC.
ZAGG RETAIL, INC.
ZAGG AMPLIFIED, INC.


By: /s/ CHRIS AHERN
Chris Ahern
President
MOPHIE LLC


By: mophie Inc, its Managing Member


By: /s/ CHRIS AHERN
Chris Ahern
President
ALTIGO INC.


By: /s/ MATT SMITH
Matt Smith
President






--------------------------------------------------------------------------------



ZAGG HAMPTON LLC


By: ZAGG Inc
Its: Sole Member


By: /s/ CHRIS AHERN
Chris Ahern
Chief Executive Officer


HALO2CLOUD, LLC


By: ZAGG Hampton LLC
Its: Sole Member


By: ZAGG Inc
Its: Sole Member


By: /s/ CHRIS AHERN
Chris Ahern
Chief Executive Officer


HALO HOLDINGS USA, LLC


By: Halo2Cloud, LLC
Its: Sole Member


By: ZAGG Hampton LLC
Its: Sole Member


By: ZAGG Inc
Its: Sole Member


By: /s/ CHRIS AHERN
Chris Ahern
Chief Executive Officer









--------------------------------------------------------------------------------



SCHEDULE 1


COMMITMENTS OF LENDERS



LENDERSREVOLVING CREDIT
COMMITMENT
PERCENTAGE*REVOLVING
CREDIT
COMMITMENT
AMOUNT*MAXIMUM AMOUNT*KeyBank National
Association47.20%$59,000,000.00  $59,000,000.00  Zions Bancorporation, N.A. dba
Zions First National Bank35.20%$44,000,000.00  $44,000,000.00  MUFG Union Bank,
N.A.17.60%$22,000,000.00  $22,000,000.00  Total Commitment
Amount100.00%$125,000,000.00  $125,000,000.00  



*Provided that, during the Temporary Accordion Increase Period only, the
following shall be in effect:



LENDERSREVOLVING CREDIT
COMMITMENT
PERCENTAGEREVOLVING
CREDIT
COMMITMENT
AMOUNTMAXIMUM AMOUNTKeyBank National
Association54.2619542620%$78,300,000.00  $78,300,000.00  Zions Bancorporation,
N.A. dba Zions First National
Bank30.4920304920%$44,000,000.00  $44,000,000.00  MUFG Union Bank,
N.A.15.2460152460%$22,000,000.00  $22,000,000.00  Total Commitment
Amount100.00%$144,300,000.00  $144,300,000.00  




